UGNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 10/20/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-20 are pending 
Response to Applicant’s Argument
In response to “However, it is respectfully asserted that simply determining if a query includes a temporal range predicate is not equivalent to "separating a predicate that specifies a set of events into a temporal part and a non-temporal part", as recited in claim 1, in either form or function” and “It is respectfully asserted that there is no such separation of the temporal predicate in Johnson, but simply a determination of whether a temporal range predicate is present, which one of ordinary skill in the art would know is not equivalent to the elements recited in claim 1”.
Claim 1 requires “a temporal predicate separator” for “separating a predicate that specifies a set of events” into (1) “a temporal part” and (2) “a non-temporal part”. Here, “separate” is interpreted according to its ordinary meaning: divide or cause to be divide into constituent or distinct elements. 
Johnson teaches “the data storage system of the present invention preferably intercepts queries 215 in order to determine if they contain temporal predicates which could reduce the number of partitions that need to be scanned.” (Col 4, Row 65 – Col 5, Row 3). In particular, a query containing a temporal range predicate (last ten days) need not access the entire view, but rather only those portions whose time spans overlap with the predicate (Col 4, Rows 50-53). 
In other words, a query may contain temporal range predicates (i.e., “temporal part”) that need access only those portions whose time spans overlap with the predicate and non-temporal range predicates (i.e., “non-temporal part”) that needs access to the entire view. 
By determining if a query contains temporal-range predicate and/or non-temporal range predicate, Johnson teaches “a temporal predicate separator” for “separating a predicate that specifies a set of events” into (1) “a temporal part” and (2) “a non-temporal part” because it is able to distinguish or separate temporal range predicate from non-temporal range predicate.
Similarly, Tuzhilin discloses user specifying monitoring / probing rules via user interface to specify what information user wants monitored, what information user wants retrieved and under what circumstances (Col 4, Rows 10-20). In particular, the IF portion of the monitoring/probing rules comprises atomic conditions as follows: 
1. Key_Words(site,keyword,count), a predicate meaning that the user has specified that the cite keyword "keyword" has count "count" at site "site" (Col 8, Rows 30-35). This is comparable to time independent p1 and p3 of the specification where events are immutable Specification US 2019/0385598 A1 at ¶41 and ¶¶43-44, (p1) e is a flight event and (p3) is the flight number of e starts with “AF”). 
2. "LINKS(site 1,site 2) Sometimes_within_the_past(2 weeks)"--meaning that a link existed at some point between sites site 1 and site 2 within the past 2 weeks. Note that LINKS is a temporal predicate because it implicitly changes over time (Col 8, Rows 35-40). This is comparable to time dependent p2 of the specification (Specification US 2019/0385598 A1 at ¶44, (p2) AND e falls into the last period of 1 hour).
Assuming a predicate comprising a plurality of monitoring and probing rules corresponding to a plurality of constituent predicates (Col 10, Rows 30-31, there is more than one predicate in the IF clause; Col 12, Rows 33-35, take the set of all the temporal predicates appearing in the monitoring parts of all the triggers), Tuzhilin discloses separating a predicate that specifies a set of events into (1) a temporal part by determining if there are some triggers refer to a predicate’s past history (Col 12, Rows 39-40) and (2) a non-temporal part by determining if there is no trigger referring to the predicate’s past (Col 12, Rows 35-36).
In response to “Moreover, it is respectfully asserted that the "watching" for certain events to occur is not equivalent to "replacing the non-temporal parts of the predicate by a filter”, “As is evident from the passage reproduced above, there is no mention of replacing anything with a filter, and clearly no mention of replacing a non-temporal part of a predicate by a filter, but merely a discussion regarding "watching" for certain events, which is not equivalent to the elements recited in claim 1 in either form or function”, and “In response to the above argument in an Office Action for the parent application, the Examiner states "In the computer ”.
Given that the applicant gave no explicit definition of the term “filter” in the specification, “filter” was interpreted according to its ordinary definition. 
In particular, BASCOM provided a baseline definition of “filter” as follows: “The computer industry responded to this need by developing a software tool that allowed control over the type of information received over the Internet. The software tool inspected a user's request to access a website and applied one or more filtering mechanisms: "exclusive filtering (`black-listing') which prevents access to all sites on a predetermined list of Internet sites; inclusive filtering (`white-listing') which allows access only to a predetermined list of Internet sites; and word-screening or phrase-screening which prevents access to web site `pages' which contain any word or phrase on a predetermined list."”. Global Internet Serv. v. AT&T Mobility, 827 F.3d 1341, 1343 (Fed. Cir. 2016).
Similarly, Tuzhilin discloses that IF clause forms the monitoring part of the rule trigger and the THEN clause forms the probing part of the rule (Col 5, Rows 28-30). The monitoring part of the trigger will effect a “watching” for certain events to occur that satisfy certain conditions (Col 5, Rows 30-32) and execute certain probing actions specified in the probing part of the trigger in the THEN clause once appropriate events are detected (Col 5, Rows 32-36).
act as filters that refine the space of the events to result in a smaller subset, that are of interest to the user (Col 5, Rows 49-53). 
Take the example IF KeyWords (site, word, count) and site IN {www.disney.com, www.oracle.com} or set S (Col 10, Rows 19-32), for each predicate and each site in set S, generate an agent that goes to that site and periodically downloads the necessary data needed to evaluate that predicate (Col 10, Rows 33-36). This is equivalent to “inclusive filtering (`white-listing') which allows access only to a predetermined list of Internet sites” as defined by BASCOM. 
In view of the aforementioned context, in the case where the predicate is non-temporal by determining that no trigger refers to its past history (Col 12, Rows 35-36), database search and allocation element 8 stores a current copy of that predicate on storage device 4 of monitoring site 2 (Col 12, Rows 37-39). 
In place of the predicate, monitoring site 2 creates an agent program and communicates the agent program to monitored sites (i.e., Disney and Oracle) via internet network where Agent program evaluates data and sends information back to the monitoring site based on user-defined criteria specified in the IF portion of the monitoring / probing rule (Col 11, Rows 5-15).
In other words, monitored site 2 stores a non-temporal range predicate in storage and thereafter replaces the non-temporal range predicate with the generated agent that travels to Col 10, Rows 19-22). Since the agent functions to send information back based on user defined criteria specified in the IF portion of the monitoring / probing rule, the agent acts as the filter.
Therefore, by generating the agent / filter in place of the non-temporal range predicate, Tuzhilin discloses replacing the non-temporal part of the predicate by a filter.
In response to “Moreover, it is respectfully asserted that the cited art is silent regarding at least specifying the set of events by first filtering the set of events by the filter replacing the non-temporal part of the predicate or tracking any remaining events in the instance of the known window type that replaced the temporal part of the predicate, as essentially recited amended claim 1, but rather is silent regarding the same, notwithstanding the Examiner's contention to the contrary in the present Office Action”.
The limitation states “wherein the set of events is specified by (1) filtering the set of events by replacing the non-temporal part of the predicate and (2) tracking any remaining events in the instance of the known window type that replaced the temporal part of the predicate”.
With respect to (1), as previously mentioned, Tuzhilin discloses in the case where the predicate is non-temporal by determining that no trigger refers to its past history (Col 12, Rows 35-36), database search and allocation element 8 stores a current copy of that predicate on storage device 4 of monitoring site 2 (Col 12, Rows 37-39). 
In place of the predicate, monitoring site 2 creates an agent program and communicates the agent program to monitored sites (i.e., www.disney.com and www.oracle.com) via internet network (Col 10, Rows 24-36) where Agent program Col 11, Rows 5-15) that acts as a filter (Col 5, Rows 50-53).
With respect to (2), Johnson teaches tracking any events in the instance of the known window type that replaced the temporal part of the predicate (Col 8, Rows 6-26 and see Fig. 6, in the example of Fig. 6c, D is a sliding window aggregate extending four days into the past as specified by bounds P-3 and P and thereby retaining aggregated values computed in the last five days).
Similarly, Tuzhilin discloses if the predicate is temporal (some triggers refer to its past history) (Col 12, Rows 35-36), e.g., Always_past_Links (Col 12, Rows 62-63), database search and allocation element 8 stores the current copy of that predicate (Col 12, Rows 40-42) and non-temporal auxiliary predicate Always_Past_Links (Site 1, Site 2) (Col 12, Rows 48-50) pertaining to operator Always_Past_Links (Col 12, Rows 44-45). In particular, predicate (table) Always_Past_Links is updated by database search and allocation element 8 every monitoring period by removing records (site 1, site 2) from it that do not appear in the current copy of Links (site 1, site 2) (Col 12, Rows 62-65). 
In this manner, monitoring site may maintain the temporal predicates (Col 11, Rows 54-57) by storing the current values of these predicates and their past histories (Col 11, Rows 59-60). E.g., Links (site 1, site 2) within_past (2 months) requires maintaining the current state of Links predicate at the present time as well as its past history within the last two months (Col 11, Rows 65-67); i.e., a known window type of two months. Further, a user may specify to check the status of the temporal predicate for a time window such as every day, the agent will then retrieve information at the time points corresponding to the user specification (Col 12, Rows 5-10).
In other words, Tuzhilin discloses tracking any remaining events in an instance of a known window type (i.e., 2 month, 8 hours, every hour etc.,) that replaced the temporal part of the predicate. 
In response to “With regard to the additional citation to Gebhardt, it is respectfully asserted that the citation to Gebhardt in support of the rejection does not support a rejection of the feature "wherein a window of the known window type is associated with one or more buckets that are pre-aggregated at a bucket-level upon event arrival" [emphasis added]” and “The Examiner contends that the statement on page 3 of Gebhardt reciting, "Alternatives would be to...create a pre-aggregated view/table in the database and connect tableau to that" teaches the above-mentioned feature. However, it is respectfully asserted that not only is Gebhardt silent regarding associating windows of any window type with buckets, Gebhardt is thus very clearly silent regarding associating only windows of the known window type with buckets, as essentially recited in amended claim 1. Moreover, it is respectfully asserted that one of ordinary skill in the art would know that simply aggregating data into a table is not equivalent to the above-mentioned feature in either form or function”.
Gebhardt proposes to create a pre-aggregated view/table in the database (p. 3, “Alternatives would be to…create a pre-aggregated view /table in the database and connect tableau to that”, p. 1 shows view table as “bins”, “buckets” as categorical breakdown from a number that needs to be aggregated).
As noted in Johnson, a Raw table is a sliding window of recently arrived data on a given stream where the window size of the raw table is equal to the time range of each 
Therefore, the combination would create a pre-aggregated view / table in the database for the Raw table of the known window type associated with created “bins” or “buckets”.
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 10460724 B2 in view of Tuzhilin et al. (US 7865546 B1). 
US 10460724 B2					16/558438
1. A method for event processing by discovering windows in temporal predicates, comprising: 
separating a predicate that specifies a set of events into a temporal part and a non-temporal part, the set of events being used to reduce required computational resources for the discovering windows in temporal predicates by forming an aggregation that is incrementally maintained as events are added to and removed from the set of events; 

comparing the temporal part of the predicate against a predicate of a known window type; 

determining whether the temporal part of the predicate matches the predicate of the known window type; and 

replacing (i) the non-temporal part of the predicate by a filter, and (ii) the temporal part of the predicate by an instance of the known window type, 

responsive to the temporal part of the temporal predicate 

matching the predicate of the known window type, 

wherein the set of events is specified by first filtering the set of events by the filter replacing the non-temporal part of the 



separating a predicate that specifies a set of events into a temporal part and a non-temporal part; 
6. The method of claim 1, wherein the set of events is used in an aggregation that is incrementally maintained as events are added to and removed from the set of events.


comparing the temporal part of the predicate against a predicate of a known window type; 

determining whether the temporal part of the predicate matches the predicate of the known window type; and 

replacing (i) the non-temporal part of the predicate by a filter, and (ii) the temporal part of the predicate by an instance of the known window type, responsive to the temporal part of the temporal predicate 

matching the predicate of the known window type, 

wherein the set of events is specified by filtering the set of events by replacing the non-temporal part of the predicate and tracking any remaining events in the 
8. The method of claim 1, wherein a window of the known window type is associated with one or more buckets that are pre-aggregated at a bucket-level upon event arrival.

2. The method of claim 1, wherein said separating step uses a conjunctive normal form to separate the temporal part and the non-temporal part.
3. The method of claim 1, wherein said determining step searches for a syntactic match between the temporal part of the predicate and the window size of the known window type.
3. The method of claim 1, wherein said determining step searches for a syntactic match between the temporal part of the predicate and the window size of the known window type. 
 
4. The method of claim 1, where said determining step determines a match or 



5. The method of claim 1, wherein the predicate is expressed as a Boolean equation having a current time component. 

	6. The method of claim 1, further comprising augmenting language used to describe the predicate with one or more features that facilitate window discovery.
7. The method of claim 1, further comprising augmenting language used to describe the predicate with one or more features that facilitate window discovery. 



Regarding Claims 9 and 17 of the instant application, US 10460724 B2 does not claim a system and a computer program product for discovering windows in temporal predicates per method claim 1 of the instant application.
Tuzhulin teaches a system implemented by a computer program product comprising a computer readable storage medium having program instructions embodied therewith (Col 3, Rows 32-53, computer processing device 3 comprising a microprocessor executing software instructions and storage device 4) to implement predicates and temporal predicates (Col 7, Row 58 – Col 8, Row 4).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the method claim 1 of the instant application using a system comprising a computer program product comprising a computer readable storage Tuzhulin, Col 3, Rows 40-43).
Accordingly, subject matter of claims 10 and 18 in the instant application corresponds to claim 2 of US 10460724 B2.
Subject matter of claims 11 and 19 in the instant application corresponds to claim 3 of US 10460724 B2.
Subject matter of claims 12 and 20 in the instant application corresponds to claim 4 of US 10460724 B2.
Subject matter of claim 13 in the instant application corresponds to claim 5 of US 10460724 B2.
Subject matter of claim 14 in the instant application corresponds to claim 1 of US 10460724 B2.
Subject matter of claim 15 in the instant application corresponds to claim 7 of US 10460724 B2.
Subject matter of claim 16 in the instant application corresponds to claim 1 of US 10460724 B2.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9-11, 13-15 and 17-19 are rejected under 35 USC 103 for being unpatentable over Johnson (US 7882087 B2) in view of Tuzhilin et al. (US 7865546 B1).
Regarding Claim 1, Johnson discloses a method, comprising: 
separating a predicate that specifies a set of events into a temporal part and a non-temporal part (Col 4, Rows 50-54 and Col 4, Row 66 – Col 5, Row 3, intercept query and determine if it contains a temporal range predicate); 
Col 5, Rows 49-51, raw table is a predicate or Boolean data type formula; Fig. 2, Col 4, Rows 55-61 and Col 6, Rows 3-8, match a temporal predicate found in the query to a raw table / sliding window having a temporal range matching the temporal range of the temporal predicate); 
determining whether the temporal part of the predicate matches the predicate of the known window type (Fig. 2, Col 4, Rows 55-61 and Col 6, Rows 3-8, match a temporal predicate found in the query to a raw table / sliding window having a temporal range matching the temporal range of the temporal predicate); and 
replacing the temporal part of the predicate by an instance of the known window type, responsive to the temporal part of the temporal predicate matching the predicate of the known window type (Col 4, Rows 56-60 and Col 5, Rows 15-30, parsing new files according to user queries by defining a raw table / sliding window type predicate matching the temporal range of the predicate found in the query); and
tracking any events in the instance of the known window type that replaced the temporal part of the predicate (Col 8, Rows 6-26 and see Fig. 6, in the example of Fig. 6c, D is a sliding window aggregate extending four days into the past as specified by bounds P-3 and P and thereby retaining aggregated values computed in the last five days). 
Johnson does not disclose replacing the non-temporal part of the predicate by a filter.
Tuzhilin discloses separating a predicate that specifies a set of events into a temporal part and a non-temporal part (Col 10, Rows 15-19, Col 11, Rows 54-57, and Col 12, Rows 35-38, determining temporal predicate from non-temporal predicate) and replacing the non-temporal part of the predicate by a filter (Col 11, Rows 54-57 and Col 12, Rows 35-39, maintain a non-temporal predicate by storing a copy of the non-temporal predicate; Col 10, Rows 19-22, Col 10, Rows 33-35, and Col 11, Rows 5-15, for each non-temporal predicate, obtain events from a set of web sites / information sources to evaluate that predicate by generating an agent program where the agent program was communicated to the monitored sites to evaluate data and send information back based on user-defined criteria specified in the IF portion of the monitoring probing rule; Col 5, Rows 30-35, to effect a “watching” for certain events to occur that satisfy certain conditions; Col 5, Rows 50-53, conditions are constraints that the user applies to events and act as filters that refine the space of the vents to result in a smaller subset that are of interest to the user; i.e., the agent program generated in place of the predicate acts like a filter) and
wherein a set of events is specified by filtering the set of events by replacing the non-temporal part of the predicate (Col 12, Rows 35-39, store current copy of the non-temporal predicate; Col 10, Rows 24-36 and Col 11, Rows 5-15, generate agent program to evaluate data and send information back based on user-defined criteria specified in the IF portion of monitoring / probing rule that acts as a filter) and tracking any remaining events in an instance of a known window type that replaced the temporal part of the predicate (Col 12, Rows 45-50 and Rows 62-67, for temporal predicate expression Always_Past_Links (site 1, site 2), store current copy of Links (site 1, site) and create auxiliary predicate Always_Past_links (site 1, site) corresponding to temporal operator Always_Past, which is updated by database search and allocation element 8 every monitoring period, in order to maintain the predicate that allows evaluation of temporal expressions contained in these triggers per Col 11, Rows 54-57; Col 11, Rows 54-67, temporal predicate LINKS (site 1, site 2) within_past (2 months) specifies a link existed between site 1 and site 2 at some time within the past 2 months, which requires monitoring site 2 to maintain current state of predicate LINKS (at the present time) as well as its past history within the last two months (i.e., a window of 2 months); Col 12, Rows 62-64, update Always_Past_Links by removing records (site 1, site2) that do not appear in the current copy of the temporal predicate Links (site 1, site 2)).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Johnson to replace non-temporal part of the predicate by a filter in order to periodically downloads the necessary data (i.e., similar to Johnson collecting new files for parsing in Fig. 2) needed to evaluate each predicate (Tuzhilin, Col 10, Rows 35-38), temporal predicates that change over time and non-temporal that stays constant (Tuzhilin, Col 8, Rows 1-4).
Regarding Claims 9 and 17, Tuzhulin teaches a system implemented by a computer program product comprising a computer readable storage medium having program instructions embodied therewith (Col 3, Rows 32-53, computer processing device 3 comprising a microprocessor executing software instructions and storage device 4) to implement predicates and temporal predicates (Col 7, Row 58 – Col 8, Row 4).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the method claim 1 of the instant application using a system comprising a computer program product comprising a computer readable storage medium having program instructions embodied therewith to implement a temporal predicate separator, predicate to window matcher, temporal predicate replacer required by claim 1 to provide faster access and greater storage capacity (Tuzhulin, Col 3, Rows 40-43).
Regarding Claims 2, 10, and 18, Johnson does not discloses wherein said separating step uses a conjunctive normal form to separate the temporal part and the non-temporal part. 
Tuzhilin discloses wherein said separating step uses a conjunctive normal form to separate the temporal part and the non-temporal part (Col 6, Row 51 – Col 7, Row 9 and Col 11, Rows 52-67, for example, user specifies temporal predicates in the IF clause defined in conjunctive normal form). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Johnson to use conjunctive normal form to separate temporal part and the non-temporal part in order to express predicates as conjunction of atomic events (Tuzhilin, Col 6, Row 66 – Col 7, Row 2).
Regarding Claims 3, 11, and 19, Johnson discloses wherein said determining step searches for a syntactic match between the temporal part of the predicate and the window size of the known window type (Col 6, Rows 6-13 in view of Col 4, Rows 50-53 and Col 5, Rows 1-2, and Row 47, ensuring that syntax of raw table that defined its window size matches / overlaps the time range of temporal value defined by the temporal range predicate in the query). 
Regarding Claims 5 and 13, Johnson discloses wherein the predicate is expressed as a Boolean equation having a current time component (Col 5, Rows 49-50, a raw table having data type BOOL; Col 6, Rows 19-28, Raw table definition syntax NOW_FCN). 
Regarding Claims 6 and 14, Johnson discloses wherein the set of events is used in an aggregation that is incrementally maintained as events are added to and removed from the set of events (Col 4, Rows 45-50 and Col 8, Rows 52-55). 
Regarding Claims 7 and 15, Johnson discloses augmenting language used to describe the predicate with one or more features that facilitate window discovery (Fig. 4, raw table definition syntax, see Col 5, Row 47 - Col 6, Row 28). 
Claims 4, 12, and 20 are rejected under 35 USC 103 for being unpatentable over Johnson (US 7882087 B2) in view of Tuzhilin et al. (US 7865546 B1) as applied to Claims 1, 9, and 17, in view of Gulwani et al. (US 8271404 B2).
Regarding Claim 4, Johnson does not disclose where said determining step determines a match or mismatch responsive to an output of a satisfiability solver.
Gulwani discloses a program verification process where a user supplies predicates (Col 5, Rows 20-21) and the program verification process employs a Satisfiability Modulo Theories (SMT) solver to determine whether a predicate matches an unknown variable (Col 6, Rows 19-21 and Col 7, Rows 37-40).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Johnson to use a satisfiability solver to determine whether a predicate matches a raw table / predicate of known window type as an optimal solution for replacing predicates in user query with raw table / predicate of known window type similar to Gulwani's solution to replace unknown variables with known predicates (Gulwani, Col 6, Rows 28-32).
Claims 8 and 16 are rejected under 35 USC 103 for being unpatentable over Johnson (US 7882087 B2) in view of Tuzhilin et al. (US 7865546 B1) as applied to Claims 1 and 9, in view of Gebhardt (The Don Data, Posted September 29, 2014).
Johnson does not disclose wherein a window of the known window type is associated with one or more buckets that are pre-aggregated at a bucket-level upon event arrival. 
Gebhardt discloses pre-aggregate data at a bucket-level upon event arrival to organize events / data (p. 3, “Alternatives would be to…create a pre-aggregated view /table in the database and connect tableau to that”, p. 1 shows view table as “bins”, “buckets” as categorical breakdown from a number that needs to be aggregated).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Johnson to associate a window of known window type with one or more buckets that are pre-aggregated at a bucket level upon event arrival because it is desirable to compare aggregates computed over successive overlapping sliding windows in order to detect changes in the underlying distribution of event data feeds (Johnson, Col 8, Rows 50-55).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        01/17/2022